Title: August. 1756. 1 Sunday.
From: Adams, John
To: 


       Heard Mr. Maccarty all Day. Spent the Evening at the Collonels.— The Event Shews that my Resolutions are of a very thin and vapory Consistence. Almost a fortnight has passed since I came to Worcester the last Time. Some part of the Time, I have spent as frugally and industriously as I possibly could. But the greatest Part I have dreamed away as Usual. I am now entering upon a new month, and a new Week, and I should think that one month would carry me forward considerably, If I could keep up a continual Presence of mind, and a close Application, at all proper Times. This I will Labour after.
      